Title: To Benjamin Franklin from Ann Penn, 16 September 1766
From: 
To: 


Sir
Dublin septbr the 16 1766
I hope you are Recoverd. from your late fatigue and indisposition, my dear Springett has been very Ill of a fever I had 2 the most Eminent Physicians to attend him. He is better, but is very weak. I have him in the Country for the air, he would write to you himself but it would fatigue him to much, but joyns with me in in our best wishes for your self and family your Humble servant
A Penn

Please to direct as usuall.
Please to give our Compliments to mrs. Stephenson who I hope with her daughter is well.

 
Addressed: To / Benjamn. Franklin Esqr. / att Mrs Stephensons, / In Craven Street In / the Strand / London
Endorsed: [Mrs.] Penn Sept. 16. 1766
